Citation Nr: 0933939	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-23 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Education Assistance (DEA) 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from February 1942 to 
April 1945; he sustained a shell fragment wound during 
combat, which resulted in the amputation of the distal third 
of his right arm.  His military decorations include the 
Purple Heart and the Combat Infantryman Badge.  He died in 
June 2006.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 decision, in which the 
RO denied service connection for the cause of the Veteran's 
death and entitlement to DEA benefits.  In November 2006, the 
appellant filed a notice of disagreement (NOD), and the RO 
issued a statement of the case (SOC) in March 2008.  The 
appellant submitted correspondence in February and August 
2008, which was accepted as a substantive appeal.  

In March 2007, the appellant requested a hearing before RO 
personnel, but in a May 2009 letter, she informed VA that she 
was unable to attend a hearing due to health problems.

In August 2009, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.




REMAND

The Board finds that additional notification action in 
connection with the claims on appeal is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

The Board notes that, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the United States Court of Appeals for Veterans 
Claims held that, pertinent to a claim for Disability and 
Indemnity Compensation (DIC) benefits, VA's notice 
requirements include:  (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

In this case, although the March 2008 SOC reflects that a 
"development letter" was sent in January 2008, that letter 
is not of record.  It does not appear that the appellant was 
ever provided with VCAA-compliant notice as outlined above.  

Hence, the RO should, through notice compliant with the VCAA, 
give the appellant another opportunity to provide evidence or 
information in support of her claims for service connection 
for the cause of the Veteran's death and DEA benefits.  The 
RO's notice letter should explain what information and 
evidence is needed to substantiate the DIC claim, consistent 
with Hupp (as discussed above), as well as explain the 
respective responsibilities of VA and the appellant in 
obtaining additional evidence.  The RO should also explain 
that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also ensure that its letter to the appellant meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) to the extent that it is applicable to the claims 
on appeal-in particular, regarding VA's assignment of 
effective dates.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if 


needed, authorization, following the current procedures 
prescribed in 38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the appellant 
a VCAA-complaint notice letter 
specifically as regards the claims for 
service connection for the cause of the 
Veteran's death and for DEA benefits.  The 
RO should request that the appellant 
provide sufficient information and, if 
necessary, authorization, to enable VA to 
obtain any additional medical records 
pertaining to either or both claims that 
are not currently of record.  

The RO's notice letter should explain the 
information and evidence necessary to 
establish entitlement to service 
connection for the cause of the Veteran's 
death (consistent with Hupp), and 
entitlement to DEA benefits.  The RO 
should also ensure that its letter meets 
the notice requirements of Dingess/Hartman 
to the extent that these requirements are 
applicable to claims on appeal-in 
particular, as regards VA's assignment of 
effective dates.

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claims within the one- 
year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified (for which 
any necessary, appropriate authorization 
has been furnished) by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims in light of 
all pertinent evidence and legal 
authority.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

